 AMERICOLD LOGISTICS, INC. 443Americold Logistics, Inc. and Teamsters Local 325 affiliated with the International Brotherhood of Teamsters, AFLŒCIO. Case 33ŒCAŒ12882 May 19, 1999 DECISION AND ORDER  BY MEMBERS FOX, LIEBMAN, AND BRAME Pursuant to a charge filed on January 14, 1999, the General Counsel of the National Labor Relations Board issued a complaint and notice of hearing on March 17, 1999, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain and to furnish information following the Union™s certification in Case 33ŒRCŒ4275.  (Official notice is taken of the ﬁrecordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and denying in part the allegations in the complaint. On April 12, 1999, the General Counsel filed a Motion for Summary Judgment.  On April 14, 1999, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bar-gain and to furnish information, but attacks the validity of the certification on the basis of the Board™s disposition of its objections to the election and of certain challenged ballots in the representation proceeding. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).   We also find that the Respondent has not, by its denial, raised any issue requiring a hearing with respect to the Union's request for information.  On December 28, 1998, the Union requested the following information from the Respondent:1                                                                                                                      1 The complaint allegation varies slightly from the actual description of the information requested in the December 28, 1998 letter from the Union which was attached to the complaint.  We have described the information as it is described in that letter. (1)  A current list of all unit employees, their work histories, classifications, seniority dates and pay roll histories; (2)  Documents and all other relevant information that demonstrate and explain all current work rules, practices and procedures concerning discipline and job assignments or reassignments; and (3)  Documents and all other relevant information regarding all benefits inclusive of pension plan, in-surance, vacations, sick days, holidays, and be-reavement, as well as any other data that may be needed pertinent to meaningful negotiations.  The Respondent™s answer admits that the Respondent refused to provide this information to the Union.  Fur-ther, although the Respondent™s answer effectively de-nies that the information requested is necessary and rele-vant to the Union™s duties as the exclusive representative of the unit employees, it is well established that wage and employment information of this type is presump-tively relevant for purposes of collective bargaining and must be furnished on request.  See, e.g., Maple View Manor, 320 NLRB 1149 (1996); Masonic Hall, 261 NLRB 436 (1982); and Mobay Chemical Corp., 233 NLRB 109 (1977). The Respondent has not attempted to rebut the relevance of the requested information. Accordingly, we grant the Motion for Summary Judg-ment2 and will order the Respondent to bargain and to furnish the requested information. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a Delaware cor-poration, with an office and place of business in Ro-chelle, Illinois, has been engaged in the business of pro-viding warehousing services to store and handle third party food products in temperature controlled ware-houses. During calendar year 1998, the Respondent, in con-ducting its business operations, derived gross revenues in excess of $1 million and purchased goods and materials valued in excess of $50,000 directly from vendors lo-cated outside the State of Illinois. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act.3  2 The Respondent™s requests that the complaint be dismissed and that it recover its costs and attorney's fees are therefore denied. 3 The Respondent™s answer to the complaint denies having knowl-edge or information sufficient to form a belief as to whether the Union is a labor organization.  However, by entering into a Stipulated Election Agreement in the representation proceeding, the Respondent effectively agreed that the Union is a labor organization.  At no time during the representation proceeding did the Respondent question the Union's status as a 2(5) labor organization.  Its failure to raise this issue in the 328 NLRB No. 63  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Certification 
Following the election held April 15, 1998, the Union 
was certified on November 30, 1998, as the exclusive 
collective-bargaining represen
tative of the employees in 
the following appropriate unit: 
 All full-time and regular part-time warehouse and 
maintenance employees employed by the Employer at 
its 1010 Americold Drive, Rochelle, Illinois location, 

including warehouse employees, cycle counters, main-
tenance employees, janitorial employees, sanitation 
employees and load supervisors, but excluding cus-
tomer service representatives, office clerical employ-
ees, foremen, leadmen, temporary employees, guards 
and supervisors as defined in the Act. 
 The Union continues to be the exclusive representative un-

der Section 9(a) of the Act.
4 B.  Refusal to Bargain 
At all times since November 30, 1998, the Union has 
requested, and is requesting, the Respondent to meet and 
bargain.  On December 28, 1
998, the Union, by letter, 
requested the Respondent to furnish information.  Since 
on or about January 6, 1999, the Respondent has failed 
and refused to meet and bargain and to furnish informa-
tion.  We find that this failure and refusal constitutes an 

unlawful failure and refusal to meet and bargain in viola-
tion of Section 8(a)(5) and (1) of the Act. 
CONCLUSION OF 
LAW By failing and refusing on and after January 6, 1999, 
to meet and bargain with the Union as the exclusive col-
lective-bargaining representative of employees in the 
appropriate unit and to furnish the Union requested in-
formation, the Respondent has engaged in unfair labor 
practices affecting commerce 
within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union, and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.  We also shall order the Respon-
dent to furnish the Union the information requested. 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by the law, we shall construe the initial period of the cer-
                                                                                            
                                                           
underlying representation  proceedin
gs precludes the Respondent from 
litigating the matter in this proceeding.  
Biewer Wisconsin Sawmill
, 306 
NLRB 732 fn. 1 (1992). 
4 The Respondent™s reliance on an alleged good-faith doubt of the 
Union™s majority status as a defense to the complaint allegations is 
clearly without merit.  The Respondent has alleged no circumstances 
that would warrant its refusal to honor the Board's certification.  
Ray 
Brooks v. NLRB,
 348 U.S. 96 (1954). 
tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Americold Logistics, Inc., Rochelle, Illi-
nois, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain with Teamsters Local 325 af-
filiated with the International Brotherhood of Teamsters, 
AFLŒCIO as the exclusive bargaining representative of 

the employees in the bargaini
ng unit, and refusing to 
furnish the Union information 
that is relevant and neces-
sary to its role as the exclusive bargaining representative 

of the unit employees. 
(b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  On request, bargain with the Union as the exclu-
sive representative of the employees in the following 

appropriate unit on terms and conditions of employment, 
and if an understanding is reached, embody the under-
standing in a signed agreement: 
 All full-time and regular part-time warehouse and 
maintenance employees employed by the Employer at 
its 1010 Americold Drive, Rochelle, Illinois location, 
including warehouse employees, cycle counters, main-
tenance employees, janitorial employees, sanitation 
employees and load supervisors, but excluding cus-
tomer service representatives, office clerical employ-
ees, foremen, leadmen, temporary employees, guards 
and supervisors as defined in the Act. 
 (b)  Furnish the Union the information that it requested 
on December 28, 1998. 
(c)  Within 14 days after service by the Region, post at 
its facility in Rochelle, Illinois, copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice, on 
forms provided by the Regional Director for Region 33 
after being signed by the Respondent's authorized repre-

sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 AMERICOLD LOGISTICS, INC. 445Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at any time since January 6, 1999. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT
 refuse to bargain with Teamsters Local 
325 affiliated with the International Brotherhood of 
Teamsters, AFLŒCIO, as the 
exclusive representative of 
the employees in the bargaining unit, and 
WE WILL
 refuse 
to furnish the Union information that is relevant and nec-
essary to its role as the ex
clusive bargaining representa-
tive of the unit employees. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-
gaining unit: 
 All full-time and regular part-time warehouse and 

maintenance employees employed by us at our 1010 
Americold Drive, Rochelle, Illinois location, including 
warehouse employees, cycle counters, maintenance 
employees, janitorial employees, sanitation employees 
and load supervisors, but excluding customer service 
representatives, office clerical employees, foremen, 

leadmen, temporary employees, guards and supervisors 
as defined in the Act. 
 WE WILL furnish the Union the information it requested 
on December 28, 1998. 
AMERICOLD LOGISTICS, INC.   